For immediate release November 30, 2009 Manulife Financial completes $2.5 Billion Common Equity Offering TORONTO – Manulife Financial Corporation (MFC) announced today that its offering of $2,500,400,000 of common shares announced on November 18, 2009 has been completed. The common shares were sold to a syndicate of underwriters in a “bought deal” public offering. The common shares to be offered have not been and will not be registered under the U.S. Securities Act of 1933, as amended (U.S. Securities Act), and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the U.S. Securities Act. This press release is not an offer to sell or the solicitation of an offer to buy such common shares in the United States or in any other jurisdiction where such offer is unlawful. About Manulife Financial Manulife Financial is a Canadian-based financial services group serving millions of customers in 22 countries and territories worldwide. Operating as Manulife Financial in Canada and Asia, and primarily through John Hancock in the United States, the Company offers customers a diverse range of financial protection products and wealth management services through its extensive network of employees, agents and distribution partners. Funds under management by Manulife Financial and its subsidiaries were $437 billion (US$407 billion) as at September 30, 2009. Manulife
